I concur in the judgment of my colleagues that we should reverse the trial court's judgment and order a new trial in this matter. I concur because I believe the evidence in the record was sufficient for a reasonable juror to conclude that the defendant had committed a battery when he allegedly grabbed the plaintiff and brought her down to within twelve inches of the surgical wound. See Love v. Port Clinton, supra,37 Ohio St.3d at 99, 524 N.E.2d at 167; Belcher v. Carter (1967), 13 Ohio App.2d 113, 42 O.O.2d 218, 234 N.E.2d 311; and Restatement of the Law 2d, Torts (1965), at 35, Section 19.
I would affirm the trial court's directing a verdict on the slander claim. I do not believe a reasonable juror could find that Dr. Turk's remarks were not qualifiedly privileged. Hahn v.Kotten, supra, at the syllabus.